Connor, J.
The facts in respect to the form of the policy and conditions therein are the same as in Black v. Atlantic Home Insurance Co. Additional insurance was taken by the plaintiff on the property. No consent thereto was endorsed on the policy, nor was any waiver by the agent endorsed *199thereon. Parol evidence was offered to show waiver by the agent. His Honor held, as in the other case, that it could be shown only in the manner prescribed by the policy. Plaintiffs excepted. The decision upon the exception to his Honor’s instruction to the jury in regard to the waiver renders any discussion of the other exceptions unnecessary. Eor the reason set out in the opinion of Black v. Atlantic Home Insurance Co. the judgment must be
Affirmed.